Citation Nr: 0335543	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  95-17 159	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of 
bilateral arm fractures, to include arthritis of the arm.

3.  Entitlement to service connection for arthritis of both 
hands.

4.  Entitlement to service connection for a dermatologic 
condition, to include hair loss.


REPRESENTATION

Appellant represented by:	Mary A. Miranda, Attorney at 
Law




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  In May 2000, the Board entered a 
decision that denied the appellant's claims of claims of 
service connection for PTSD, residuals of bilateral arm 
fractures, to include arthritis of the arms, arthritis of 
both hands, dermatologic condition, including hair loss, a 
right knee disability, and vision impairment.  The appellant 
subsequently appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In March 2001, the parties (the appellant and the Secretary 
of VA), in light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, and in a joint motion for 
partial remand and stay of proceedings, moved the Court to 
vacate that part of the Board's decision that denied service 
connection for PTSD, residuals of bilateral arm fractures, to 
include arthritis of the arms, arthritis of both hands, 
dermatologic condition, including hair loss, and a right knee 
disability.  In April 2001, the Court issued an order 
vacating and remanding the May 2000 Board decision.  However, 
that part of the Board's May 2000 decision that denied 
service connection for vision impairment was not disturbed.

In August 2002, the Board denied the claim of service 
connection for PTSD, residuals of bilateral arm fractures, to 
include arthritis of the arms, arthritis of both hands, and a 
dermatologic condition, to include hair loss.  In February 
2003, the Secretary, through the Office of General Counsel, 
filed an Appellee's Motion for Remand and to Stay 
Proceedings.  In April 2003, the Court granted the 
Secretary's motion.  The appellant was notified of the 
Secretary's motion and did not oppose it.  

It is noteworthy to mention that in August 2002, the Board 
initiated development pertaining to the claim of service 
connection for a right knee disorder.  Following a Federal 
Circuit decision, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), VA 
determined that the Veterans Benefits Administration would 
resume all development functions.  In other words, it was 
decided that aside from the limited class of development 
functions that the Board was statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development would be conducted at the RO level.  Therefore, 
in November 2003, the Board remanded the claim of service 
connection for a right knee disorder to the RO for further 
development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran claims that service connection is warranted for 
PTSD, bilateral arm fractures, to include arthritis of the 
arm, arthritis of both hands, and for a dermatologic 
condition, to include hair loss.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board finds that the case should be remanded to the RO 
for the purpose of informing the appellant and her 
representative of the VCAA and its notification provisions. 

In October 2003, the Board received additional medical 
evidence and arguments in the way of sworn affidavits.  
Although some of the evidence is duplicate, there is also 
some evidence which is new and which has not been reviewed by 
the RO.  There is no waiver of the RO's consideration of this 
evidence.  When the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
obtaining a waiver from the appellant, it denies appellants 
"one review on appeal to the Secretary".  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, the case must also be 
remanded for consideration of the newly associated evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of service 
connection for PTSD, residuals of 
bilateral arm fractures to include 
arthritis of the arms, arthritis of both 
hands, and a dermatologic condition, to 
include hair loss, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as 
§§ 5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claims.  The letter should also 
inform the appellant and her 
representative of which portion of the 
evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The appellant and her representative 
must be furnished a supplemental 
statement of the case which takes into 
consideration the evidence received by 
the Board in October 2003.  She should 
thereafter be given an appropriate 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


